*176ON MOTION TO DISMISS
FRANK D. UPCHURCH, Jr., Judge.
Appellee, Seminole County, has moved to dismiss this appeal pursuant to section 608.-35, Florida Statutes (1965), now section 607.357(6), Florida Statutes (1981), because appellant, Smith Brothers Wood Products, Inc., was involuntarily dissolved by the state of Florida on June 7, 1966, for failure to pay its capital stock tax. After argument on the motion, counsel for Smith Brothers was given a reasonable time within which to rebut the allegations of the motion or to demonstrate that Smith Brothers Wood Products, Inc. existed. No further pleadings or response has been made by or in behalf of Smith Brothers. While Smith Brothers could have applied for reinstatement of the corporation as provided in section 607.271(5), Florida Statutes (1981), it has not done so. Therefore, this appeal must be dismissed. See Town of Davie v. Hartline, 199 So.2d 280 (Fla.1967); Industrial National Mortgage Co. v. Blake, 406 So.2d 103 (Fla. 3d DCA 1981); Marinelli v. Weaver, 208 So.2d 489 (Fla. 2d DCA 1968).
DISMISSED.
ORFINGER, C.J., and COBB, J., concur.